Citation Nr: 1804813	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  13-33 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for left knee degenerative joint disease with limited extension.

2.  Entitlement to a disability rating in excess of 10 percent for left knee degenerative joint disease with instability.

3.  Entitlement to a disability rating in excess of 30 percent for right knee degenerative joint disease with limited extension.

4.  Entitlement to a disability rating in excess of 10 percent for right knee degenerative joint disease with instability.  

5.   Entitlement to a total disability rating based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans 
ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 and April 2013 rating decisions the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

On a November 2013 and July 2015 VA Form 9, the Veteran requested a hearing.  He withdrew his request for a hearing in a February 2016 letter.

An August 2016 rating decision granted service connection for left and right shoulder disabilities.  The Veteran filed a notice of disagreement (NOD) in October 2016, and the RO issued a statement of the case (SOC) in March 2017.  The Veteran submitted a VA Form 9 in April 2017.  However, the Veteran's shoulder claims have not yet been certified to the Board at this time.  Thus, the Veteran's shoulder claims are not ripe for Board consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court of Appeals for Veterans Claims (Court) has determined in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include range of motion joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Although the Veteran was afforded VA examinations in January 2012, June 2015, and November 2017, none of these examinations were compliant with Correia.  Thus, on remand a new examination to determine the current severity of the Veteran's service-connected knee disabilities is warranted. 

The Veteran has alleged that he experiences flare-ups of pain and functional loss.  As part of the examination ordered below, the examiner must render an opinion, based on information gathered from the claims file, as to the extent, frequency, and severity of the reported flare-ups, before determining that an estimate of motion loss in terms of degrees could not be given.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).

In addition, the Veteran's VA treatment records through May 2016 have been associated with the record.  On remand all outstanding treatment records should be associated with the claims file. 

The Veteran filed a claim for TDIU in February 2013.  In the May 2016 rating decision, which assigned a temporary 100 percent rating for the Veteran's left knee total replacement, the RO incorrectly indicated that the Veteran's TDIU claim was moot in light of the 100 percent rating.  Thus, the Veteran's TDIU claim must be adjudicated.   
   
Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding medical records pertinent to the Veteran's claim, to include all VA treatment records dated from May 2016 to the present.

2.  Afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's bilateral knee disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  All necessary diagnostic testing and evaluation must be performed.

The examiner should provide all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The examination should be also be consistent with the holding in Sharp, supra,; specifically, it must include an opinion, based on information gathered from the claims file, as to the extent, frequency, and severity of the reported flare-ups.

3.  After completion of the above development, readjudicate the Veteran's claim for an increased disability rating for his service-connected bilateral knee disabilities.  

4.  Provide the Veteran with appropriate notice regarding the TDIU claim and request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Ask the Veteran to submit any additional evidence in support of a TDIU claim, to specifically include information on his work history, salary, and educational history.  Adjudicate the Veteran's TDIU claim. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



